Citation Nr: 0516218	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  05-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to January 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for PTSD was previously 
before the Board and was remanded so that the RO could 
prepare a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The veteran completed an appeal and the 
case has been returned to the Board.  

In light of the decision concerning whether new and material 
evidence has been submitted, the issue of service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1983 decision, the Board denied entitlement to 
service connection for a chronic psychiatric disorder.  

2.  Evidence received subsequent to the June 1983 decision of 
the Board, when considered with evidence earlier of record, 
is so significant that it raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the June 1983 
decision of the Board is new and material and the claim is 
reopened.  38 U.S.C.A. §5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in June 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that is believed to pertain to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has had the opportunity for a hearing on appeal.  The RO has 
contacted the National Personnel Records Center in an attempt 
to verify some of the veteran's contentions.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for a chronic psychiatric disorder was 
previously denied by the Board in a June 1983 decision.  
Although the veteran's current claim is for service 
connection for PTSD, this is considered to be part and parcel 
of the prior claim for service connection for a chronic 
psychiatric disorder, if the same condition is at issue.  
McGraw v Brown, 7 Vet. App. 138 (1994).  If PTSD is a new 
condition, however, this is a new claim and the Board's 1983 
decision does not require reopening.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  The distinction is ultimately 
unimportant here, because the recent evidence upon which the 
current appeal is based would be sufficient to reopen under 
any standard, if necessary.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record prior to the Board's 1983 decision 
included the veteran's service records and records of 
treatment that the veteran received at a private facility in 
1948, prior to his entry into service.  In addition, private 
and VA evaluation reports showing that the veteran had 
numerous psychological problems, including anxiety that was 
first manifested in 1958, were received.  The Board found 
that the veteran had suffered from emotional and nervous 
problems due to a personality disorder prior to service, but 
had not manifested a psychiatric disorder during military 
service.  Chronic anxiety reaction was initially noted on a 
clinical basis over six years after discharge from service.  

Evidence of record received subsequent to the June 1983 Board 
decision includes several statements submitted by the veteran 
that pertain to sexual assaults that occurred while he was 
incarcerated during service.  In addition, psychiatric 
evaluations continued to show that the veteran was diagnosed 
with anxiety and depression.  The veteran's statements 
regarding sexual assaults were shown as early as 1979, 
although it is noted that in an August 1996 VA psychiatric 
report the veteran reported that had been molested, but 
denied any PTSD symptoms as a result of that trauma.  More 
recently; however, the veteran has been receiving treatment 
at the local Vet Center, a social worker of which submitted 
two statements, dated in April and May 2004, that include the 
opinion that the veteran exhibited symptoms meeting the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV) criteria for 
PTSD due to sexual molestation during service.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds April and May 2004 statements from 
the Vet Center social worker constitute new and material 
evidence such that the claim may be reopened.  Having decided 
that the claim is reopened, as noted, the claim must now be 
consider on all the evidence on file.  After review of the 
record, the Board finds that additional information is 
necessary prior to appellate consideration.  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for an 
acquired psychiatric disorder is granted to the extent 
indicated.  


REMAND

Review of the record shows that the veteran is claiming 
service for PTSD as a result of sexual assaults that occurred 
while he was in service.  The service records show that the 
veteran was incarcerated following episodes where he was AWOL 
and, in 1979, long before his application for service 
connection for PTSD, he reported these sexual assaults.  
Attempts to corroborate these incidents during service have 
not been successful, but the veteran's representative has 
pointed out that corroboration for such events may be made by 
alternative means, including behavior changes that may be 
interpreted by a current clinician.  

Additionally, the veteran has reported that he was scheduled 
for a thorough evaluation of his psychiatric disorder by a VA 
psychiatrist in July 2005.  It is believed that the veteran 
wishes this evaluation to be of record prior to appellate 
consideration.  

Under these circumstances, the claim is remanded for the 
following:

1.  The RO should obtain copies of all 
recent psychiatric treatment that the 
veteran has received, including, but not 
limited to, the psychiatric evaluation 
for which the veteran is scheduled in 
July 2005.  

2.  A VA examination should be performed 
by a psychiatrist in order to determine 
the etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  If the diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should render 
an opinion, based on medical evaluation 
of appropriate behavioral changes in the 
record, regarding whether it is at least 
as likely as not (probability of 50 
percent or greater ) that personal 
assault stressors occurred while the 
veteran was incarcerated during service, 
and whether these stressors caused his 
current psychiatric abnormality.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.  NOTE:  In the event 
that the examiner diagnoses PTSD but 
finds the current record insufficient to 
make a determination as to the occurrence 
of the personal assaults, the RO should 
conduct the development addressed in VA 
Adjudication Procedure Manual M21-1, Part 
III,  5.14 d, and forward the developed 
evidence to the examiner for review.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


